PER CURIAM.
We affirm appellant’s convictions for possession of cocaine, possession of a concealed weapon, possession of drug paraphernalia, and resisting arrest with violence.
Prior to trial, appellant filed a handwritten motion to discharge the assistant public defender who was representing him. However, he never called the motion to the court’s attention. He never asked for a hearing on the motion. He proceeded to trial with the same public defender, without voicing any objection to the trial court. Under these circumstances, appellant waived his right to have the trial court conduct a hearing under Nelson v. State, 274 So.2d 256, 259 (Fla. 4th DCA 1973). See Kinzie v. State, 696 So.2d 530, 530-31 (Fla. 4th DCA 1997).
On the remaining issues raised, we find no error. See Dorelus v. State, 747 So.2d 368 (Fla.1999); Ensor v. State, 403 So.2d 349, 353 (Fla.1981), clarified in Dorelus, 747 So.2d at 371-73; Gordon v. State, 639 So.2d 188 (Fla. 4th DCA 1994).
KLEIN, SHAHOOD and GROSS, JJ., concur.